PER CURIAM.
Kimberlee Gorski (hereinafter, “Mother”) appeals the trial court’s judgment *150granting Dominic Lamarra’s (hereinafter, “Father”) motion to modify a paternity judgment. The trial court’s judgment changed the surname of Mother and Father’s minor child to reflect Father’s surname, and the trial court corrected its judgment to accurately reflect the stipulated amount of child support agreed to by Mother and Father.
We have reviewed the briefs of the parties and the record on appeal. We find the judgment is supported by substantial evidence, is not against the weight of the evidence, and does not erroneously declare or apply the law. Murphy v. Carron, 536 S.W.2d 30, 32 (Mo. banc 1976). Further, we deny the motions taken with the case seeking to strike Mother’s reply brief and to sanction Mother for a frivolous appeal.
An opinion reciting the detailed facts and restating the principles of law would have no precedential value. We have, however, provided a memorandum opinion for the use of the parties only setting forth the reasons for our decision.
The judgment is affirmed. Rule 84.16(b).